Martin, J.,

delivered the opinion of the court.
In this case the appellants having failed to cause citation to issue, the defendant and appellee has moved for the dismissal of the appeal.
It is contended that by the act of 1839, section 19, for “ any defect, error or irregularity in the citation of appeal or service thereof,” the appellant may have time allowed him to make *51service, and that, this case should be continued for that purpose.
This is a widely different case from that contemplated by the act of the legislature relied on. Here there was no citation issued. It is the duty of the appellant to see that the necessary steps are taken which are required by law to bring up his appeal and place it legally before this court. Citation is the ground work, and without it no proceedings can be had on the appeal.
It is, therefore, ordered that this appeal be dismissed, with costs.